Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 7/5/2022 regarding application 16/446,146 filed on 6/19/2019.  
2. 	Claims 1-24 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent 10,440,153, hereinafter Smith), and in view of LeCrone (US Patent 9,645,766)
As to claim 1, Smith teaches A method for predicting an outcome of a storage management operation on a hyper-converged infrastructure (HCI) deployment [One or more computers receive a request from a user to change a configuration of a computing environment provided by one or more servers. In response to receiving the request and before performing the requested change in the configuration of the environment, the computers determine an estimated measure of performance that represents a level of performance of the computing environment if changed according to the request and provide data indicating performance measures indicating the estimated measure of performance for the environment corresponding to the change in the configuration of the environment … (abstract); According to implementations, a system and method for configuring various platforms of a unified, multi-platform enterprise system is described … (c1 L26-44); … To provide system performance prediction information, the unified, multi-platform enterprise system may generate a simulation of the environment with the moved data to predict the performance of the unified, multi-platform enterprise system. As part of the simulation, the unified, multi-platform enterprise system may determine the type of object (e.g., dossier) being moved and identify each asset of the object (c11 L37-53)], the method comprising: 
retrieving, by a computer system, a current storage resource state of the HCI deployment [The subject matter described in this specification can be implemented in particular embodiments so as to realize one or more of the following advantages. The disclosed techniques can provide real-time and historical trend data on performance metrics for a system migration by using benchmarks for the current system and projecting performance for the migrated system with known characteristics of the migrated system. The method provides users with a snapshot of the estimated performance of a migrated system and allows users to make informed decisions regarding their computing needs and to effectively manage their resources. The techniques can improve the reliability of computer systems by anticipating potential errors or decreases in responsiveness. For example, the system can monitor the number of users assigned to a server, the storage space available for the server, and other factors, and determine when available resources are insufficient to maintain a particular level of performance (e.g., responsiveness or throughput) for the expected demand. The disclosed method allows users to customize performance reports and focus computing resources on monitoring resources that are crucial for a specific use case. When available computing resources are not sufficient for the enterprise, newly generated environments can be established by the system … (c6 L25-65)]; 
executing, by the computer system, a simulation of the storage management operation in view of the current storage resource state, the executing including performing one or more simulated data movements between one or more host systems in the HCI deployment [According to implementations, a system and method for configuring various platforms of a unified, multi-platform enterprise system is described. When a request to manipulate a data object from one platform or category to another platform or category is received, resources connected to the data object may be retrieved and a simulation of the unified, multi-platform enterprise system can be executed to determine the likely performance of the unified, multi-platform enterprise system after the data object is reconfigured, e.g., assigned to be served by a different server in the enterprise. Health scores for the unified, multi-platform enterprise system or a particular platform or category may be generated based on the simulation … (c1 L26-44); … To provide system performance prediction information, the unified, multi-platform enterprise system may generate a simulation of the environment with the moved data to predict the performance of the unified, multi-platform enterprise system. As part of the simulation, the unified, multi-platform enterprise system may determine the type of object (e.g., dossier) being moved and identify each asset of the object (c11 L37-53)]; and 
generating, by the computer system, a report including a predicted result status of the storage management operation based on the simulation [as shown in figures 6-8; According to implementations, a system and method for configuring various platforms of a unified, multi-platform enterprise system is described. When a request to manipulate a data object from one platform or category to another platform or category is received, resources connected to the data object may be retrieved and a simulation of the unified, multi-platform enterprise system can be executed to determine the likely performance of the unified, multi-platform enterprise system after the data object is reconfigured, e.g., assigned to be served by a different server in the enterprise. Health scores for the unified, multi-platform enterprise system or a particular platform or category may be generated based on the simulation … (c1 L26-44); … To provide system performance prediction information, the unified, multi-platform enterprise system may generate a simulation of the environment with the moved data to predict the performance of the unified, multi-platform enterprise system. As part of the simulation, the unified, multi-platform enterprise system may determine the type of object (e.g., dossier) being moved and identify each asset of the object (c11 L37-53)], wherein the predicted result status indicates whether the storage management operation can be completed successfully or cannot be completed successfully, and wherein the predicted result status indicates that the storage management operation cannot be completed successfully in cases where at least one of the one or more simulated data movements fails during the simulation due to a deficiency of storage resources on at least one of the one or more host systems [this limitation is taught by LeCrone -- Emulating tape data includes providing a first storage device coupled to a host, providing a tape emulation unit coupled to the host, the tape emulation unit including a data mover, and, in response to a command to transfer data between the first storage device and the tape emulation unit, transferring data directly between the first storage device and the data mover using a link therebetween, where data that is transferred bypasses the host. The tape emulation unit may include a front end component coupled to the host and a second storage device, the data mover being interposed between the second storage device and the front end component … (abstract); … Such processing may include error reporting and alternative processing that is performed after a certain number of attempts to send the data have failed (c12 L22-24); In some instances, the host 702 may run a single application that simultaneously uses more than one of the local storage devices 703-705. In such a case, the application may be configured to ensure that application data is consistent (recoverable) at the local storage devices 703-705 if the host 702 were to cease working at any time and/or if one of the local storage devices 703-705 were to fail … (c25 L8-15); As discussed above, when failure is detected, the remote storage device may perform recovery operations that include discarding data received for any incomplete inactive cycle … (c33 L58-67); Referring to FIG. 34, the remote site 1218 is shown with the remote host 1212, the remote storage device 1214 and the remote tape emulation 1216. The remote tape emulation 1216 is shown in detail as including a front end component 1252, like the front end component 1232, discussed above, a data mover/server 1254, and a tape emulation storage device 1255, like the tape emulation storage device 1235, discussed above. The storage device 1255 is coupled to the network 1220 and may contain tape data and/or additional tape information transferred to the remote site 1218 via the network 1220. The storage device 1214 is also coupled to the network 1220. In the event of a failover to the remote site 1218 in which the remote host 1212 becomes operational, the remote host 1212 would interact with the remote tape emulation 1216 to exchange tape data and/or additional tape emulation information with the storage device 1255 (c36 l22-37)].
	Regarding claim 1, Smith does not expressively teach the predicted result status indicates that the storage management operation cannot be completed successfully in cases where at least one of the one or more simulated data movements fails during the simulation due to a deficiency of storage resources on at least one of the one or more host systems.
	However, LeCrone specifically teaches a tape simulation/emulation system in which the predicted result status indicates that the storage management operation cannot be completed successfully in cases where at least one of the one or more simulated data movements fails during the simulation due to a deficiency of storage resources on at least one of the one or more host systems [Emulating tape data includes providing a first storage device coupled to a host, providing a tape emulation unit coupled to the host, the tape emulation unit including a data mover, and, in response to a command to transfer data between the first storage device and the tape emulation unit, transferring data directly between the first storage device and the data mover using a link therebetween, where data that is transferred bypasses the host. The tape emulation unit may include a front end component coupled to the host and a second storage device, the data mover being interposed between the second storage device and the front end component … (abstract); … Such processing may include error reporting and alternative processing that is performed after a certain number of attempts to send the data have failed (c12 L22-24); In some instances, the host 702 may run a single application that simultaneously uses more than one of the local storage devices 703-705. In such a case, the application may be configured to ensure that application data is consistent (recoverable) at the local storage devices 703-705 if the host 702 were to cease working at any time and/or if one of the local storage devices 703-705 were to fail … (c25 L8-15); As discussed above, when failure is detected, the remote storage device may perform recovery operations that include discarding data received for any incomplete inactive cycle … (c33 L58-67); Referring to FIG. 34, the remote site 1218 is shown with the remote host 1212, the remote storage device 1214 and the remote tape emulation 1216. The remote tape emulation 1216 is shown in detail as including a front end component 1252, like the front end component 1232, discussed above, a data mover/server 1254, and a tape emulation storage device 1255, like the tape emulation storage device 1235, discussed above. The storage device 1255 is coupled to the network 1220 and may contain tape data and/or additional tape information transferred to the remote site 1218 via the network 1220. The storage device 1214 is also coupled to the network 1220. In the event of a failover to the remote site 1218 in which the remote host 1212 becomes operational, the remote host 1212 would interact with the remote tape emulation 1216 to exchange tape data and/or additional tape emulation information with the storage device 1255 (c36 l22-37)].
	Therefore, it would have been obvious for one of ordinary skills in that art prior to Applicant’s invention to have the predicted result status indicate that the storage management operation cannot be completed successfully in cases where at least one of the one or more simulated data movements fails during the simulation due to a deficiency of storage resources on at least one of the one or more host systems, as demonstrated by LeCrone, and to incorporate it into the existing scheme disclosed by Smith, in order to identify and repair/replace the faulty device.
As to claim 2, Smith in view of LeCrone teaches The method of claim 1 wherein the retrieving comprises: creating, in a system memory of the computer system, a cloned copy of a cluster resource database maintained by the HCI deployment [Smith -- In some implementations, the configuring of the one or more assets associated with the one or more objects for the second computing environment includes copying the one or more assets from the first computing environment to the second computing environment, or reconfiguring the one or more assets to operate in the second computing environment (c6 L5-11); In some implementations, the enterprise assets may include, but are not limited to, one or more of relational databases, an online analytical processing (OLAP) service, a cloud database, a local database, an XML database, big data services and databases, directory services, virtual private network (VPN) services, on-premises applications, cloud applications, one or more devices, one or more servers, content management systems (CMS), picture archiving and communication services (PACS), and Extract, Transform, and Label services (c8 L10-19].
As to claim 3, Smith in view of LeCrone teaches The method of claim 1 wherein the current storage resource state includes: a current number of host systems in the HCI deployment; a current number of disks residing in each host system; a storage capacity of each disk; a current usage level of each disk; a current number of objects stored in the HCI deployment; a component layout for each object; and storage policy information for each object [Smith -- as shown in figure 6; … The scores can be generated in response to a notification from a management server or in response to a policy for the enterprise. As an example, a policy may indicate that certain actions, such as changing the assignment for an item to be served from one environment (e.g., a first server system) to a second environment (e.g., a second server system), should always be evaluated for performance impact (c15 L1-7); The system may generate the expected load characteristics in response to the user action to drag from one portion of an environment to another. To generate health scores or performance predictions, the system may access data indicting prior usage of the object and current configuration data. Various documents, applications, and other objects may be profiled to indicate typical usage patterns and resource requirements. For example, bandwidth, storage, and computation requirements can be determined from the characteristics of the application, determined from previous access, or estimated from objects with similar characteristics. In this manner, the resource needs of an object can be known at the time a user attempts a change. The available capacity of the destination environment (c15 L15-29); FIG. 6 is an exemplary illustration of an overall system health score. In this particular example, the SPPI is displayed in the interface 600, and may display information regarding the performance parameters of an environment. Information regarding various performance parameters such as the remaining user capacity and server reliability in the "Aqueduct Production" environment, machine storage size, memory usage efficiency, disk usage efficiency, and a central processing unit efficiency associated with particular servers is displayed. One or more graphical and alphanumeric representations may be used to display the various performance parameters. For instance, a bar graph is used to illustrate how the remaining user capacity and server reliability has changed over a two-week period (c18 L27-38)].
As to claim 4, Smith in view of LeCrone teaches The method of claim 2 wherein executing the simulation comprises: determining, from the cloned copy of the cluster resource database, a list of objects affected by the storage management operation; and for each object in the list: determining a reconfiguration for the object; if the reconfiguration can be successfully applied to the cloned copy, updating the cloned copy to reflect the reconfiguration; and if the reconfiguration cannot be successfully applied to the cloned copy, identifying a storage resource needed for the reconfiguration and adding an amount of the storage resource to the cloned copy [Smith -- One or more computers receive a request from a user to change a configuration of a computing environment provided by one or more servers … (abstract); According to implementations, a system and method for configuring various platforms of a unified, multi-platform enterprise system is described. When a request to manipulate a data object from one platform or category to another platform or category is received, resources connected to the data object may be retrieved and a simulation of the unified, multi-platform enterprise system can be executed to determine the likely performance of the unified, multi-platform enterprise system after the data object is reconfigured, e.g., assigned to be served by a different server in the enterprise. Health scores for the unified, multi-platform enterprise system or a particular platform or category may be generated based on the simulation. A user can decide based on the health scores whether the user would like to proceed with the requested change or to terminate the request. If the user would like to proceed with the requested change, the resources associated with the data object may be copied or reconfigured so that the data object can operate or be executed in the destination platform or category (c1 L26-44); In some implementations, the configuring of the one or more assets associated with the one or more objects for the second computing environment includes copying the one or more assets from the first computing environment to the second computing environment, or reconfiguring the one or more assets to operate in the second computing environment (c6 L5-11)].
As to claim 5, Smith in view of LeCrone teaches The method of claim 1 wherein the predicted result status indicates that the storage management operation will be successful or the storage management operation will fail due to a deficiency of one or more storage resources [Smith -- In some implementations, the operations further include generating an alert based on the estimated performance measure of the computing environment corresponding to the second computing environment, the alert including: a first alert indicating: (i) that the computing environment corresponding to the second computing environment is predicted to be impacted negatively by the object migration by less than a threshold amount, and (ii) a proceed with caution message indicating that a user should proceed with the object migration with caution, a second alert indicating that: (i) the computing environment corresponding to the second computing environment is predicted to be impacted negatively by the object migration by more than a threshold amount, and (ii) the object cannot be migrated without system administrator approval, or a third alert indicating that: (i) the computing environment corresponding to the second computing environment is predicted to be harmed by the object migration, and (ii) the object migration cannot be completed, and transmitting the alert to a user device (c2 L59 to c3 L10); If the predicted performance measures do not meet the threshold, and thus indicate that performance after the change would be acceptable, the management server 160 carries out the requested change. The management server 160 may acknowledge the request and provide confirmation when the configuration change has been completed. If the predicted performance measures meet the thresholds, and thus indicate that performance after the change would be unacceptable, then the management server 160 temporarily blocks the change. In response to determining that the predicted performance following the requested change would trigger one of the thresholds, e.g., would decrease performance by at least a predetermined minimum amount, the management server 160 provides a notification to the client device that indicates the potential effects of the requested change. For example, the management server 160 can provide a message instructing the client device to show a user interface to the user. The message may include information indicating performance measures before the change and predicted performance measures representing the capability of the system after the change (c13 L9-30)].
As to claim 6, Smith in view of LeCrone teaches The method of claim 5 wherein if the predicted result status indicates that the storage management operation will fail due to a deficiency of one or more storage resources, the report further includes an indication of a type and amount of the one or more storage resources needed in order for the storage management operation to be successful [Smith -- If the predicted performance measures meet the thresholds, and thus indicate that performance after the change would be unacceptable, then the management server 160 temporarily blocks the change. In response to determining that the predicted performance following the requested change would trigger one of the thresholds, e.g., would decrease performance by at least a predetermined minimum amount, the management server 160 provides a notification to the client device that indicates the potential effects of the requested change. For example, the management server 160 can provide a message instructing the client device to show a user interface to the user. The message may include information indicating performance measures before the change and predicted performance measures representing the capability of the system after the change. As shown in FIG. 4, in response to the message from the management server 160, a system performance prediction indicator (SPPI) 402 is displayed on a GUI 400 user's device as a "Heads Up" window and provides information that compares the likely performance of the environment (e.g., "Aqueduct Production") and object (e.g., "Corporate Performance" dossier) after the object is migrated relative to the performance of the environment and object before the object is migrated … (c13 L9-60); The system may generate the expected load characteristics in response to the user action to drag from one portion of an environment to another. To generate health scores or performance predictions, the system may access data indicting prior usage of the object and current configuration data. Various documents, applications, and other objects may be profiled to indicate typical usage patterns and resource requirements … (c15 L15-29); … For example, the system may determine that the health score for server reliability for a certain environment has decreased, and that the lowest factor in the server reliability score is the amount of memory available. In this example, the system may automatically determine that more memory will be made available to the objects within the environment, and determine the amount of memory to add to the environment (c17 L60 to c18 L6)].
As to claim 7, Smith in view of LeCrone teaches The method of claim 1 wherein the report further includes: a resource state map comparing a post-operation storage resource state of the HCI deployment with the current storage resource state [Smith -- as shown in figures 6-8 and 12-15]; and a list of objects determined to become inaccessible or non-compliant with a storage policy due to the storage management operation [Smith -- as shown in figures 6-8 and 12-15; In some implementations, the operations further include generating an alert based on the estimated performance measure of the computing environment corresponding to the second computing environment, the alert including: a first alert indicating: (i) that the computing environment corresponding to the second computing environment is predicted to be impacted negatively by the object migration by less than a threshold amount, and (ii) a proceed with caution message indicating that a user should proceed with the object migration with caution, a second alert indicating that: (i) the computing environment corresponding to the second computing environment is predicted to be impacted negatively by the object migration by more than a threshold amount, and (ii) the object cannot be migrated without system administrator approval, or a third alert indicating that: (i) the computing environment corresponding to the second computing environment is predicted to be harmed by the object migration, and (ii) the object migration cannot be completed, and transmitting the alert to a user device (c2 L59 to c3 L10); … For instance, when an object from one platform is moved to another platform, user designations, access information, and other data associated with the object is not moved. If a user selects the object in the platform to which the object has been moved to, the object may be missing one or more data associated with the object thereby preventing proper utilization or execution of the object (c8 L48-55)].
As to claim 8, Smith in view of LeCrone teaches The method of claim 1 further comprising: triggering, by the computer system, one or more actions based on the predicted result status [Smith -- In some implementations, the operations further include generating an alert based on the estimated performance measure of the computing environment corresponding to the second computing environment, the alert including: a first alert indicating: (i) that the computing environment corresponding to the second computing environment is predicted to be impacted negatively by the object migration by less than a threshold amount, and (ii) a proceed with caution message indicating that a user should proceed with the object migration with caution, a second alert indicating that: (i) the computing environment corresponding to the second computing environment is predicted to be impacted negatively by the object migration by more than a threshold amount, and (ii) the object cannot be migrated without system administrator approval, or a third alert indicating that: (i) the computing environment corresponding to the second computing environment is predicted to be harmed by the object migration, and (ii) the object migration cannot be completed, and transmitting the alert to a user device (c2 L59 to c3 L10)].
As to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 21, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 22, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 23, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 24, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.


Conclusion
6.	Claims 1-24 are rejected as explained above. 
7. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
July 13, 2022